Citation Nr: 1026680	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a low back sprain with degenerative disc disease at 
the L4-L5 and L5-S1 discs.  


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter is on appeal from a June 20, 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  However, jurisdiction over the 
appeal is currently with the RO in Milwaukee, Wisconsin.  

The Veteran was scheduled for a hearing with the Board in 
November 2009, but failed to appear.  After showing good cause, 
he was rescheduled for a hearing before the Board in March 2010, 
but again did not appear.  


FINDING OF FACT

Throughout the course of the appeal, the Veteran's lumbar spine 
disability has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine or intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals 
of a low back sprain with degenerative disc disease at the L4-L5 
and L5-S1 discs have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in June 2005, May 2007 and February 2009.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they are predicated on a thorough examination of the 
Veteran.  It considers all of the pertinent evidence of record, 
to include the Veteran's statements, and provides information 
that is in accordance with the relevant diagnostic codes.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination regarding the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Entitlement to an Increased Rating for a Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Finally, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available rating 
does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Here, the RO increased the Veteran's disability 
rating, but did not grant a 100 percent disability rating.  Since 
the RO granted only a portion of the Veteran's increased rating 
claim, his appeal properly remains before the Board for review.

The Veteran is currently rated at 20 percent for the residuals to 
his low back strain and degenerative disc disease of the L4-L5 
and L5-S1 discs under the general rating formula specified in 38 
C.F.R. § 4.71a.  In order to warrant a rating in excess of 20 
percent under this formula, the evidence must show: 
*	forward flexion of the thoracolumbar spine to 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine; or 
*	intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (all at 40 percent). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See Plate V, 38 C.F.R. § 4.71a.  Moreover, under Note 
(1) of DC 5243 defines an "incapacitating episode" as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."

In this case a rating in excess of 20 percent is not warranted.  
First, the evidence does not indicate a forward flexion of 30 
degrees or less.  Specifically, at a VA examination in June 2005, 
the Veteran's forward flexion was 90 degrees, while lateral 
flexion was 30 degrees bilaterally and bilateral rotation was 30 
degrees.  

Additionally, at a VA examination in May 2007, the Veteran's 
ranges of motion were substantially more limited than in June 
2005, but forward flexion was still limited by pain to only 45 
degrees and well in excess of the restriction necessary to 
warrant a higher rating.  He also had an extension of 15 degrees, 
a right lateral flexion of 10 degrees, a left lateral flexion of 
15 degrees and a bilateral rotation of 30 degrees that were not 
additionally limited by pain.

Finally, at a third VA examination in February 2009, the Veteran 
underwent four separate range-of-motion trials.  The most limited 
values included a forward flexion of 96 degrees, an extension of 
22 degrees, a right flexion of 32 degrees, a left flexion of 40 
degrees, a right rotation of 33 degrees and a left rotation of 32 
degrees.  Throughout these trials, pain was observed only at the 
end of the ranges of motion.  

Based on these VA examinations, in addition to the lack of any 
such evidence in the remaining outpatient treatment records 
addressing range of motion, the evidence does not indicate that 
the Veteran's lumbar spine has been limited to 30 degrees or less 
of flexion.  Moreover, the competent evidence also does not 
indicate the presence of favorable ankylosis at any point during 
the course of the appeal.  Therefore, an increased rating is not 
supported on these bases.  

The Board has also considered a functional loss due to flare- ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, an increased evaluation for the 
Veteran's service-connected low back disability is not warranted 
on the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are contemplated by the 20 
percent rating already assigned.  First, as indicated, the May 
2007 VA examination, which revealed the worse ranges of motion 
during the course of the appeal, clearly indicated that the 
limitation of flexion experienced by the Veteran took his 
complaints of pain into consideration.  Moreover, the examiner 
explicitly stated that there was no additional range of motion 
loss due to fatigue, lack of endurance, or incoordination.  
Similarly, at the February 2009 examination, it was noted that 
there was no significant additional loss of motion with 
repetition.  The February 2009 examiner also indicated that, with 
the exception of participating in sports, the Veteran's lumbar 
spine disability had, at most, a moderate effect on activities 
such as exercise, recreation, and travel.  Activities such as 
chores, shopping, feeding, bathing, grooming and dressing would 
have little to no adverse effect. Put another way, the effect of 
this symptomatology is contemplated in the currently assigned 20 
percent disability evaluation.

Next, the evidence also does not indicate that the Veteran's 
lumbar spine disability has been characterized by incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Specifically, at his VA 
examination in June 2005, the he stated that he experienced 
"flare-ups" that left him incapacitated, but he also stated 
that he was not currently being treated by a physician for his 
back.  Moreover, a U.S. Postal Service medical assessment in 
November 2005 indicated that he had a full capacity for heavy 
lifting and carrying, as well as extended walking.  

Additionally, the evidence does not indicate that the Veteran's 
back disability led to significant episodes of incapacitation in 
either 2006 or 2007.  Specifically, at his VA examination in May 
2007, he stated that he experienced flare-ups only three times in 
the past year, and treatment was limited to chiropractor visits 
and ice application.  Periods where he was on prescribed bed rest 
were not indicated.  Moreover, the Veteran's U.S. Postal Service 
work schedule indicates that he missed only six days of work in 
2007 and only five days in 2006.

Finally, at his VA examination in February 2009, the Veteran 
stated that he experienced a flare-up type episode approximately 
once every 2 to 4 months that interfered with his sleep and may 
have caused him to miss work, but there was otherwise no 
functional impairment.  Therefore, as incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months has not been shown, an increased rating 
is not warranted on this basis.  

Overall, the competent evidence does not indicate a forward 
flexion limited to 30 degrees or less, or favorable ankylosis of 
the thoracolumbar spine.  Moreover, the evidence does not 
indicate incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months.  
Therefore, the Board concludes that the criteria for a rating in 
excess of 20 percent for the Veteran's lumbar spine disability 
have not been met.

The Board has also considered whether a separate evaluation is 
warranted for any associated neurological abnormality.  Under 38 
C.F.R. § 4.71(a), any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, is also to be evaluated under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2009).  
However, a separate evaluation is not warranted due to his lumbar 
spine disability, as neurological abnormalities have not been 
shown.

Specifically, at his May 2007 VA examination, the Veteran's 
reflex and motor examinations were observed to be normal, with no 
history of urinary or fecal incontinence or leg or foot weakness.  
Moreover, at his February 2009 VA examination, he again exhibited 
no urinary or fecal incontinence and no paresthesias or leg or 
foot weakness.  Further, while he did complain of some radiating 
pain in his right leg, motor and sensory examinations 
administered at that time were normal, as was a detailed reflex 
examination.  Therefore, despite his subjective complaints of 
pain, the objective medical evidence, which included the 
aforementioned testing, was essentially normal.  The negative 
neurological findings are more probative than the Veteran's 
complaints.  Thus, a separate evaluation is not warranted based 
on any neurological disorders.

With regard to this claim, the Board has also considered the 
Veteran's statements that his disability is worse than the 20 
percent rating he currently receives.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a lumbar 
spine disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's lumbar spine disability has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).


Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran has been employed with the U.S Postal 
Service, but it does not appear that the number of days he has 
missed from work due to illness has been significant.  Moreover, 
the Board concludes that rating criteria reasonably describes his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.




ORDER

An initial rating in excess of 20 percent for residuals of a low 
back sprain with degenerative disc disease at the L4-L5 and L5-S1 
discs is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


